666 S.E.2d 125 (2008)
Donna PACE, Executrix, of the Estate of Irene J. Stephenson
v.
WAKE FOREST BAPTIST CHURCH, Record Title Holder, And Trustees of the Wake Forest Baptist Church, Owners And Trustees of the Cecyl and Irene Stephenson Property, Wake forest, N.C.
No. 240P08.
Supreme Court of North Carolina.
August 26, 2008.
G. Eugene Boyce, Raleigh, for Donna Pace.
Randall M. Roden, F. Hill Allen, Roger W. Smith, Raleigh, for Baptist Church, et al.

ORDER
Upon consideration of the petition filed on the 27th day of May 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."